DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/16/2022 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (US Pub. No. 2009/0192591; hereinafter Ryan).
Ryan discloses the following regarding claim 1: a heart prosthesis comprising at least one information marker (34, 36) that indicates one or more of a manufacturer, type, model, feature, size, and date associated with the heart prosthesis (Fig. 1; paras. 0027-0028), wherein the heart prosthesis comprises a prosthetic heart valve or an annuloplasty prosthesis (e.g., Figs. 1, 2, 4; paras. 0022-0025).  
Ryan discloses the following regarding claim 2: the heart prosthesis of claim 1, wherein the heart prosthesis comprises a surgically implanted prosthetic heart valve (paras. 0022-0024).  
Ryan discloses the following regarding claim 3: the heart prosthesis of claim 1, wherein the heart prosthesis comprises an annuloplasty prosthesis comprising a ring or a band (14) (paras. 0022-0025).  
Ryan discloses the following regarding claim 4: the heart prosthesis of claim 1, wherein the at least one information marker is visible with fluoroscopic visualization techniques (paras. 0029, 0041).  
Ryan discloses the following regarding claim 5: the heart prosthesis of claim 1, wherein the at least one information marker comprises multiple markers (Fig. 1).  
Ryan discloses the following regarding claim 6: the heart prosthesis of claim 1, wherein the at least one information marker comprises alphanumeric characters (“C” of element 34) formed of radiopaque material (paras. 0029, 0041).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Goronkin et al. (US Pub. No. 2008/0138289; hereinafter Goronkin).
Ryan teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the at least one information marker is at least one of a bar code, a QR code, and a binary code. Goronkin teaches that it is well known in the art that implantable medical devices are provided with a bar code (paras. 0038-0041), for the purpose of more easily and succinctly providing a physician with information regarding the medical device. It would have been obvious to one having ordinary skill in the art to modify the information marker of Ryan to have the form of a bar code, as taught by Goronkin, in order to more easily and succinctly provide a physician with information regarding the medical device. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Rogers et al. (US Pub. No. 2012/0065503; hereinafter Rogers), further in view of Goronkin.
Ryan teaches the following regarding claim 16: a heart prosthesis comprising at least one information marker (34, 36) positioned on the heart prosthesis (Figs. 1, 2, 4), wherein the at least one information marker is visible with fluoroscopic visualization techniques (paras. 0029, 0041), wherein the heart prosthesis comprises a prosthetic heart valve or an annuloplasty prosthesis (Figs. 1, 2, 4; paras. 0022-0025).
Ryan teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the at least one information marker indicates one or more of a manufacturer, type, model, size, and date associated with the heart prosthesis. Rogers teaches that it is well known in the art that implantable medical devices are provided with radiopaque markers that indicate one or more of a manufacturer, type, model, size, and date (paras. 0032, 0046-0047), for the purpose of more easily allowing a health care provider to determine the type of implant that a patient has. It would have been obvious to one having ordinary skill in the art to modify the information marker of Ryan to indicate the implant’s manufacturer, type, model, size, and/or date, as taught by Rogers, in order to more easily allow a health care provider to determine the type of implant that a patient has. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.
Ryan, as modified by Rogers, does not explicitly recite that the at least one information marker is at least one of a bar code, a QR code, and a binary code. Goronkin teaches that it is well known in the art that implantable medical devices are provided with a bar code (paras. 0038-0041), for the purpose of more easily and succinctly providing a physician with information regarding the medical device. It would have been obvious to one having ordinary skill in the art to modify the information marker of Ryan and Rogers to have the form of a bar code, as taught by Goronkin, in order to more easily and succinctly provide a physician with information regarding the medical device. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.
Ryan teaches the following regarding claim 17: the heart prosthesis of claim 16, wherein the heart prosthesis comprises a surgically implanted prosthetic heart valve (paras. 0022-0024).  
Ryan teaches the following regarding claim 18: the heart prosthesis of claim 16, wherein the heart prosthesis comprises an annuloplasty prosthesis comprising a ring or a band (14) (paras. 0022-0025).  
Ryan teaches the following regarding claim 19: the heart prosthesis of claim 16, wherein the at least one information marker comprises multiple markers (Fig. 1).  
Ryan teaches the following regarding claim 20: the heart prosthesis of claim 16, wherein the at least one information marker comprises alphanumeric characters (“C” of element 34) formed of radiopaque material (paras. 0029, 0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774